DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on August 2, 2022 in response to the previous Non-Final Office Action (05/10/2022) is acknowledged and has been entered.
	Claims 1 and 3 – 20 are currently pending.
	Claims 2 and 21 – 25 are cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 15 – 18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (US 4,281,339) in view of Choi et al. (US 2009/0066782) in view of Applicant’s Admitted Prior Art as published in US 2021/0377496 (hereinafter AAPA). 
Regarding claim 1, Morishita et al. disclose an image sensor, comprising: a pixel array (8,18,21,13), the pixel array including a plurality of pixels configured to perform a sensing operation by collecting a photo-charge generated by a light (fig. 7); a row driver configured to drive the plurality of pixels row by row (c.11,ll.9-12,29-32: charges driven and transferred in the row direction); and a controller configured to control the pixel array and the row driver such that a sensing sensitivity of blue pixels among the plurality of pixels is higher than a sensing sensitivity of red pixels and a sensing sensitivity of green pixels among the plurality of pixels (c.7, ll.7-35: when the solid state image pick-up device 18 in charge of the blue color light is driven by the method described above, the blue color sensitivity increases to twice what it otherwise would be thus preventing decrease in the blue color sensitivity). Morishita fails to explicitly disclose wherein the pixel array further includes: node connection switches configured to electrically connect common floating diffusion nodes of two or more blue pixels that are adjacent to each other when the sensing operation of the blue pixels is performed, wherein the node connection switches are turned on in response to a sharing control signal that is different from transfer control signals applied to transfer gates of the blue pixels.
	In the same field of endeavor, Choi teaches a sensor with an array of pixels to arranged as a plurality of pixel groups, each of the pixel groups having a two or more pixels coupled to a shared floating diffusion node and at least one inter-pixel switch to control transfer of electrical charge from a floating diffusion node for a first one of the pixel groups to a floating diffusion node for a second one of the pixel groups to temporarily store a portion of a previous image frame within the floating diffusion node for the second one of the pixel groups (abstract). For example, an inter-pixel switch 48A may be used as a path for storing the previous frame signal by connecting an upper floating diffusion node 50A of a first pixel group with a lower floating diffusion node 50B of a second pixel group (fig. 4; ¶46). In light of the teaching of Choi, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Choi’s configuration in Morishita’s system because an artisan of ordinarily skill would recognize that this would result in a reduced size because no in-pixel memory is required. The combination fails to disclose wherein the pixel array is disposed under a display panel.
AAPA discloses that  a camera module may be disposed under a display panel to provide a wide display screen (¶3). It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to have included the teachings of AAPA into Morishita because an artisan of ordinarily skill would recognize that this would result in a high performance digital camera in a mobile device or smartphone.

Morishita fails to explicitly disclose wherein the pixel array is disposed under a display panel.
AAPA discloses that  a camera module may be disposed under a display panel to provide a wide display screen (¶3). It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to have included the teachings of AAPA into Morishita because an artisan of ordinarily skill would recognize that this would result in a high performance digital camera in a mobile device or smartphone.

Regarding claim 4, Morishita et al. in view of Choi et al. in view of AAPA disclose all of the aforementioned limitations of claim 1. Morishita also teaches wherein the sensing operation of each blue pixel is performed two or more times when the sensing operation of each red pixel and each green pixel is performed once (fig. 3; c.6, ll.45-62: blue pixels are sampled twice).

Regarding claim 15, Morishita et al. disclose an image sensor, comprising: a pixel array (8,18,21,13), the pixel array including a plurality of pixels configured to perform a sensing operation by collecting a photo-charge generated by a light (fig. 7); a row driver configured to drive the plurality of pixels row by row (c.11,ll.9-12,29-32: charges driven and transferred in the row direction); and a controller configured to control the pixel array and the row driver such that a sensing sensitivity of blue pixels among the plurality of pixels is higher than a sensing sensitivity of red pixels and a sensing sensitivity of green pixels among the plurality of pixels (c.7, ll.7-35: when the solid state image pick-up device 18 in charge of the blue color light is driven by the method described above, the blue color sensitivity increases to twice what it otherwise would be thus preventing decrease in the blue color sensitivity). Morishita fails to explicitly disclose wherein the pixel array further includes: node connection switches configured to electrically connect common floating diffusion nodes of two or more blue pixels that are adjacent to each other when the sensing operation of the blue pixels is performed, wherein the node connection switches are turned on in response to a sharing control signal that is different from transfer control signals applied to transfer gates of the blue pixels.
	In the same field of endeavor, Choi teaches a sensor with an array of pixels to arranged as a plurality of pixel groups, each of the pixel groups having a two or more pixels coupled to a shared floating diffusion node and at least one inter-pixel switch to control transfer of electrical charge from a floating diffusion node for a first one of the pixel groups to a floating diffusion node for a second one of the pixel groups to temporarily store a portion of a previous image frame within the floating diffusion node for the second one of the pixel groups (abstract). For example, an inter-pixel switch 48A may be used as a path for storing the previous frame signal by connecting an upper floating diffusion node 50A of a first pixel group with a lower floating diffusion node 50B of a second pixel group (fig. 4; ¶46). In light of the teaching of Choi, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Choi’s configuration in Morishita’s system because an artisan of ordinarily skill would recognize that this would result in a reduced size because no in-pixel memory is required. The combination fails to disclose a housing case having an upper surface, the upper surface having an opening; a display panel disposed in the opening of the housing case and wherein the pixel array is disposed under a display panel.
AAPA discloses most smartphones have a built-in digital camera and that  a camera module may be disposed under a display panel to provide a wide display screen (¶3). It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to have included the teachings of AAPA into Morishita because an artisan of ordinarily skill would recognize that this would result in a high performance digital camera in a mobile device or smartphone.

Claims 16 - 17 is rejected as applied to claim 1 above. The method steps as claimed would have been implied by the apparatus of Morishita et al. in view of Choi et al. in view of AAPA.

Regarding claim 18, Morishita et al. in view of Choi et al. in view of AAPA disclose all of the aforementioned limitations of claim 1. Morishita also teaches wherein increasing the sensing sensitivity of the target color pixels includes: performing a sensing operation of the other color pixels such that a photo-charge collected by each other color pixel is sensed independently; and performing the sensing operation of the target color pixels such that photo- charges collected by two or more target color pixels are summed (c.7, ll.7-35: when the solid state image pick-up device 18 in charge of the blue color light is driven by the method described above, the blue color sensitivity increases to twice what it otherwise would be thus preventing decrease in the blue color sensitivity).
Claim 20 rejected as applied to claim 4 above. The method steps as claimed would have been implied by the apparatus of Morishita et al. in view of Choi et al. in view of AAPA.

Claim(s) 3 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (US 4,281,339) in view of Choi et al. in view of AAPA in view of Li et al. (US 2017/0125490).
Regarding claim 3, Morishita et al. in view of Choi et al. in view of AAPA disclose all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein a number of the blue pixels included in the pixel array is greater than a number of the red pixels included in the pixel array and a number of the green pixels included in the pixel array.
	In the same field of endeavor, Li teaches a pixel array and display panel wherein the number of the blue sub-pixels is greater than either of the number of the green sub-pixels and the number of the red sub-pixels (¶22, 71). In light of the teaching of Li, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Li’s teaching in Morishita’s system because an artisan of ordinarily skill would recognize that this would result in better quality displayed images improved efficiency.

Claim 19 is rejected as applied to claim 3 above. The method steps as claimed would have been implied by the apparatus of Morishita et al. in view of Choi et al. in view of AAPA in view of Li et al.

Claim(s) 5 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (US 4,281,339) in view of Choi et al. in view of AAPA in view of Fan (US 9,319,611).
Regarding claim 5, Morishita et al. in view of Choi et al. in view of AAPA disclose all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein the plurality of pixels are grouped into a plurality of unit pixel groups such that each unit pixel group includes one red pixel, two green pixels and one blue pixel that are electrically connected to one common floating diffusion node through respective transfer gates.
	In the same field of endeavor, Fan teaches a flexible binning technique wherein pixels of the same color can be summed via a common node and the pixels are arranged in a Bayer arrangement (fig. 8; c,6, ll.45-52). In light of the teaching of Fan, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Fan’s teaching in Morishita’s system because an artisan of ordinarily skill would recognize that this would result in better quality images without motion artifacts.

Regarding claim 12, Morishita et al. in view of Choi et al. in view of AAPA in view of Fan disclose all of the aforementioned limitations of claim 5. Morishita also teaches wherein the sensing operation of the one blue pixel included in each unit pixel group is performed two or more times when the sensing operation of the one red pixel and the two green pixels included in each unit pixel group is performed once (fig. 3; c.6, ll.45-62: blue pixels are sampled twice).

Claim(s) 13 – 14 rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (US 4,281,339) in view of Choi et al. in view of AAPA in view of Kang et al. (US 2006/0238123).
Regarding claim 13, Morishita et al. in view of AAPA disclose all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein the plurality of pixels are grouped into a plurality of unit pixel groups such that each unit pixel group includes red pixel, green pixel and blue pixels that are electrically connected to one common floating diffusion node through respective transfer gate. 
	In the same field of endeavor, Choi teaches a sensor with an array of pixels to arranged as a plurality of pixel groups, each of the pixel groups having a two or more pixels coupled to a shared floating diffusion node and at least one inter-pixel switch to control transfer of electrical charge from a floating diffusion node for a first one of the pixel groups to a floating diffusion node for a second one of the pixel groups to temporarily store a portion of a previous image frame within the floating diffusion node for the second one of the pixel groups (abstract). For example, an inter-pixel switch 48A may be used as a path for storing the previous frame signal by connecting an upper floating diffusion node 50A of a first pixel group with a lower floating diffusion node 50B of a second pixel group (fig. 4-5; ¶46, 48). In light of the teaching of Choi, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Choi’s configuration in Morishita’s system because an artisan of ordinarily skill would recognize that this would result in a reduced size because no in-pixel memory is required. The combination fails to explicitly disclose wherein each unit pixel group includes one red pixel, one green pixel and two blue pixels.
	However, Kang teaches a pixel array with unit pixels with a red:blue:green ratio of 1:2:1 (fig. 5-6; ¶48). In light of the teaching of Kang, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Kang’s teaching in Morishita’s system because an artisan of ordinarily skill would recognize that this would result in better quality images with improved sensitivity.

Regarding claim 14, Morishita et al. in view of Choi et al. in view of AAPA in view of Kang disclose all of the aforementioned limitations of claim 13. The combination also teaches wherein the transfer gates corresponding to the two blue pixels included in each unit pixel group are simultaneously turned on when the sensing operation of the two blue pixels included in each unit pixel is performed (Choi fig. 5).

Allowable Subject Matter
Claims 6 – 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698